DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I, species A-III, Species B-I, and Species C-II in the reply filed on June 29, 2022 is acknowledged.  The traversal is on the ground(s) that claims 16-17 are dependent on claim 14 and that searching these claims would not be an undue burden.  This is not found persuasive because the inventions are distinct and are separately classified as shown in the restriction of May 3, 2022.  Additionally, there is undue burden on the examiner as the inventions require employing different search strategies and search queries. Furthermore, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
The applicant also traverse the election of species requirement by stating there is a clear relationship between all the embodiments, and that no reason for a serious burden was given.  A clear relationship between embodiments is not a standard upon which a restriction requirement is proper or improper.   The reasons for burden are given on page 5 of the restriction requirement of May 3, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Claims 14-15 and 18-19 are examined as they are linking claims.  See MPEP 809, “The linking claims must be examined with, and thus are considered part of, the invention elected.” Applicant timely traversed the restriction (election) requirement in the reply filed on June 29, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoop (WO2014000867) hereinafter Knoop.
A translation of Knoop with paragraph numbers is provided.
Regarding claim 1, Knoop discloses:
A turbocharger {[0002]/[0042], Figure 1 (10)} comprising:
 a housing {Figure 1 (16), [0039]};
a rotating group supported for rotation within the housing {Figure 1 (16) supports (14) and (24)},
the rotating group including a compressor wheel disposed within a compressor section of the turbocharger {Figure 1 (14)},
the rotating group including a turbine wheel disposed within a turbine section of the turbocharger {Figure 1 (24)},
the turbine wheel including a bleed pressure surface {Figure 1 (76), [0051]}; and
a bleed passage that extends at least partly through the housing to fluidly connect the compressor section to the turbine section {Figure 1, (72); [0051]-[0053]},
the bleed passage configured to direct a bleed flow of fluid from the compressor section to the bleed pressure surface {Figure 1, (72) directs flow to (76); [0051]-[0053]}
to supply a thrust counterbalance load to the bleed pressure surface {[0051], balancing axial forces is the same as thrust counterbalance}.
Regarding claim 2, Knoop further discloses comprising an air bearing that supports the rotating group for rotation within the housing {Figure 1 (40)/(42); [0041]}.
Regarding claim 3, Knoop further discloses comprising an electric motor that is operatively connected to the rotating group and that is configured for drivingly rotating the rotating group {[0042]}.
Regarding claim 14, the claim is substantially identical in requirements as claim 1.  For completeness the claim is mapped again to the teachings of Knoop.
Knoop discloses:
A method of manufacturing a turbocharger {[0002]/[0042], Figure 1 (10)} comprising:
providing a housing {Figure 1 (16), [0039]} and a rotating group {Figure 1 (14) and (24); and
supporting the rotating group within the housing {Figure 1 (16) supports the rotating group (14) and (24), [0039]},
the rotating group including a compressor wheel that cooperates with the housing to define a compressor section of the turbocharger {Figure 1 (14)},
the rotating group including a turbine wheel that cooperates with the housing to define a turbine section {Figure 1 (24)},
the turbine wheel including a bleed pressure surface {Figure 1 (76), [0051]}; and
fluidly connecting the compressor section to the turbine section via a bleed passage that extends at least partly through the housing {Figure 1, (72); [0051]-[0053]},
the bleed passage configured to direct a bleed flow of fluid from the compressor section to the bleed pressure member {Figure 1, (72) directs flow to (76); [0051]-[0053]}
to supply a thrust counterbalance load to the bleed pressure surface {[0051], balancing axial forces is the same as thrust counterbalance}.
Regarding claim 20, the claim is substantially identical in requirements as claim 1 with the additional limitations related to the fuel cell stack and the bleed pressure surface being part of a bleed pressure member.  For completeness the claim is mapped again to the teachings of Knoop.
Knoop discloses:
A fuel cell system {[0001]} comprising:
A fuel cell stack {[0021]}; and
a turbocharger {[0002]/[0042], Figure 1 (10)} comprising:
 a housing {Figure 1 (16), [0039]};
a rotating group supported for rotation within the housing {Figure 1 (16), [0039]},
the rotating group including a compressor wheel disposed within a compressor section of the turbocharger {Figure 1 (14)},
the rotating group including a turbine wheel disposed within a turbine section of the turbocharger {Figure 1 (24)},
the turbine wheel including a bleed pressure member with a bleed pressure surface {Figure 1 (76) is a bleed pressure member with a bleed pressure surface, [0051]}; and
a bleed passage that extends at least partly through the housing to fluidly connect the compressor section to the turbine section {Figure 1, (72); [0051]-[0053]},
the turbocharger operatively connected to the fuel cell stack with the compressor section configured to supply a compressed airstream to the fuel cell stack and the turbine section configured to receive an exhaust stream from the fuel cell stack {[0021]-[0022]}
the bleed passage configured to direct a bleed flow of fluid from the compressor section to the bleed pressure surface {Figure 1, (72) directs flow to (76); [0051]-[0053]}
to supply a thrust counterbalance load to the bleed pressure member {[0051], balancing axial forces is the same as thrust counterbalance}.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (DE102017211943) hereinafter Bauer.
This additional rejection of claims 1-3 presented below is to best address claims 12 and 13 under 35 U.S.C 103 later in the rejection.
A translation of Bauer with paragraph numbers is provided.
Regarding claim 1, Bauer discloses:
A turbocharger {[0002], Figure 3 (500)} comprising:
 a housing {Figure 3 (516), (526), and (536)};
a rotating group supported for rotation within the housing {Figure 3 rotating group (512), (522) and (535) are supported within housing listed above},
the rotating group including a compressor wheel disposed within a compressor section of the turbocharger {Figure 3 (512) is part of (510)},
the rotating group including a turbine wheel disposed within a turbine section of the turbocharger {Figure 3 (522) is part of (520)},
the turbine wheel including a bleed pressure surface {Figure 3 the wheelback of (522), [0069]-[0070]}; and
a bleed passage that extends at least partly through the housing to fluidly connect the compressor section to the turbine section {Figure 3, passages I1 and I2 connect the sections as shown by arrows and described in [0067]-[0070]},
the bleed passage configured to direct a bleed flow of fluid from the compressor section to the bleed pressure surface {Figure 3, arrows from (563) to (564); [0069]-[0070]}
to supply a thrust counterbalance load to the bleed pressure surface {[0069]}.
Regarding claim 2, Knoop further discloses comprising an air bearing that supports the rotating group for rotation within the housing {Figure 3 (542/544); [0067]}.
Regarding claim 3, Knoop further discloses comprising an electric motor that is operatively connected to the rotating group and that is configured for drivingly rotating the rotating group {Figure 3 (530), [0066]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Knoop in view of Hoppin III et al. (U.S Patent 4,581,300) hereinafter Hoppin.
Regarding claim 4, Knoop discloses the turbocharger of claim 1, and wherein the turbine wheel includes a turbine hub and a plurality of turbine blades that project from the turbine hub {Figure 1, radially inner portion of (24) is the hub and radially outer portion of (24) includes the blades};
Knoop does not teach the turbocharger comprising (separate from the turbine wheel) a bleed pressure member that includes the bleed pressure surface, the bleed pressure member radially extending from the turbine hub.
Hoppin pertains to turbine wheel manufacturing.  Hoppin teaches a radial turbine wheel made from (34) and (36) with an additional plate 30 in Figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a turbine wheel configuration as taught by Hoppin for the turbine wheel of Knoop.  One of ordinary skill in the art would be motivated to do so to have a dual alloy turbine wheel with the desired properties {Hoppin Column 1 lines 8-57}.       
The combination of Knoop and Hoppin therefore teaches a bleed pressure member that includes the bleed pressure surface {Hoppin Figure 3 (30) is part of the backdisk which is (76) of Knoop which has the bleed pressure applied as taught by Knoop [0051]}, the bleed pressure member radially extending from the turbine hub {Hoppin (30) radially extends from near (32) to near (38)}.
Regarding claim 5, the combination of Knoop and Hoppin further teaches wherein the bleed pressure member is annular {Hoppin Figure 3 (30) is annular}.
Regarding claim 6, the combination of Knoop and Hoppin further teaches wherein the bleed pressure member is attached to the turbine hub at a fixed joint {Hoppin (30) is attached to (32) by electron beam weld, Column 6 lines 38-51}.
Regarding claim 7, the combination of Knoop and Hoppin further teaches wherein the turbine hub and the bleed pressure member are made from different materials {Hoppin Figure 3 (30) is made of Inconel 625 and hub (32) is made of Astroloy PM, Column 6 lines 38-61}.

    PNG
    media_image1.png
    697
    593
    media_image1.png
    Greyscale

Regarding claim 8, the combination of Knoop and Hoppin further teaches:
wherein the turbine hub includes an outer radial area {Hoppin, Annotated Figure 1 (I) of hub (32)},
wherein the bleed pressure member includes an inner radial area {Hoppin, Annotated Figure 1 (I) of bleed pressure member (30)}, and
wherein the fixed joint attaches the outer radial area and the inner radial area {Hoppin, Annotated Figure 1 (I) is part of the interface and joint between the hub (32) and bleed pressure member (30)}.
Regarding claim 9, the combination of Knoop and Hoppin further teaches:
wherein the turbine hub includes a hub axial surface {Hoppin, Annotated Figure 1 (II) of hub (32)},
wherein the bleed pressure member includes an opposing axial surface {Hoppin, Annotated Figure 1 (II) of bleed pressure member (II)}, and
wherein the hub axial surface is mated against the opposing axial surface {Hoppin Annotated Figure 1 (II) is part of the interface and joint between the hub (32) and bleed pressure member (30)}.
Regarding claim 10, the combination of Knoop and Hoppin further teaches:
wherein the turbine hub defines a contoured hub profile {Hoppin Figure 3 (32) has a contoured profile}, and
 wherein the bleed pressure member includes a contoured front surface with a first contoured profile that is aligned with the contoured hub profile {Hoppin Figure 3 (30) has a contoured profile on right side that is aligned with the contoured profile of (32)}.
Regarding claim 11, Knoop further discloses:
 wherein the turbine wheel and the housing cooperate to define a turbine forward space and a turbine back space {Figure 1 where turbine (24) is, is the turbine forward space, and (76) is essentially the turbine back space},
the plurality of turbine blades supported for rotation within the turbine forward space {Figure 1 (24) is in the turbine forward space}; and
 wherein the bleed passage includes a bleed outlet to the turbine back space {Figure 1 (72)’s outlet is at (76), [0051]}.
Regarding claim 15, the limitations are substantially identical to claims 4 and 6 and would be addressed in the rejection the same way.  For brevity the rejection is not repeated.
Regarding claim 18, the limitations are substantially identical to claim 7 and would be addressed in the rejection the same way.  For brevity the rejection is not repeated.
Regarding claim 19, the combination of Knoop and Hoppin further teaches:
wherein the turbine hub defines a contoured hub profile {Hoppin Figure 3 (32) has a contoured profile}, and
 wherein the bleed pressure member includes a contoured front surface with a first contoured profile {Hoppin Figure 3 (30) has a contoured profile on right side}.
and wherein fixedly attaching the bleed pressure member to the turbine hub includes fixedly attaching the bleed pressure member with the first contoured profile aligned with the contoured hub profile {Hoppin Figure 3 right side of (30)  is aligned with the contoured profile of (32), Column 6 lines 38-51}.
Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Hoppin III et al. (U.S Patent 4,581,300) hereinafter Hoppin.
This additional rejection of claims 4 and 11 presented below is to best address claims 12 and 13 which are rejected under this section.
Regarding claim 4, Bauer discloses the turbocharger of claim 1, and wherein the turbine wheel includes a turbine hub and a plurality of turbine blades that project from the turbine hub {Figure 3, (522) has blades (524) and is attached to (535), [0065]};
Bauer does not teach the turbocharger comprising (separate from the turbine wheel) a bleed pressure member that includes the bleed pressure surface, the bleed pressure member radially extending from the turbine hub.
Hoppin pertains to turbine wheel manufacturing.  Hoppin teaches a radial turbine wheel made from (34) and (36) with an additional plate 30 in Figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a turbine wheel configuration as taught by Hoppin for the turbine wheel of Bauer.  One of ordinary skill in the art would be motivated to do so to have a dual alloy turbine wheel with the desired properties {Hoppin Column 1 lines 8-57}.       
The combination of Bauer and Hoppin therefore teaches a bleed pressure member that includes the bleed pressure surface {Hoppin Figure 3 (30) is part of the backdisk which corresponds to the backdisk of Bauer which has the bleed pressure applied as taught by Bauer [0067]-[0070]}, the bleed pressure member radially extending from the turbine hub {Hoppin (30) radially extends from near (32) to near (38)}.
Regarding claim 11, Bauer further discloses:
 wherein the turbine wheel and the housing cooperate to define a turbine forward space and a turbine back space {Figure 3 where turbine (522) is, is the turbine forward space, and adjacent (564) is the turbine back space},
the plurality of turbine blades supported for rotation within the turbine forward space {Figure 3 (524) is in the turbine forward space}; and
 wherein the bleed passage includes a bleed outlet to the turbine back space {Figure 3 air from I1 and I2 as shown by arrows flows to (564), [0067]-[0070]}.
Regarding claim 12, Bauer further discloses:
wherein the compressor wheel and the housing cooperate to define a compressor forward space and a compressor back space {Figure 3 where compressor (512) is, is the compressor forward space, and adjacent (563) is the compressor back space},
the compressor wheel including a plurality of compressor blades supported for movement within the compressor forward space {Figure 3 (514) is in forward space}; and
wherein the bleed passage includes a bleed inlet that is fluidly connected to the compressor back space to receive the bleed flow therefrom {Figure 3 see arrows from (563) to (I1) to (I2) to (564); [0067]-[0070]}.
Regarding claim 13, Bauer further discloses wherein the bleed passage includes a plurality of linear and straight segments that are connected in-series between the compressor back space and the turbine back space {Figure 3 the path of the bleed passage is straight along (535) between the two back spaces}. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bosen (U.S Patent 6,616,423) teaches a rotor control surface (14) and rotor piston surface (19) in Figure 3.  Koenig et al. (U.S Pre-Grant Publication 20140308137) teaches a multiple piece turbine rotor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745